COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-148-CV
  
  
GRANBURY 
ISD (SELF-INSURED)                                             APPELLANT
  
V.
  
CASEY 
THREADGILL                                                                APPELLEE
  
  
------------
FROM 
THE 355TH DISTRICT COURT OF HOOD COUNTY
------------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant’s Motion To Dismiss.”  It is the court's 
opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
  
                                                                  PER 
CURIAM
 
 
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
September 16, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.